DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 39-51, drawn to methods for treating a lower respiratory infection in a subject having a lower respiratory infection selected based on an increase or decrease in expression of one or more of the biomarkers listed in claim 1, classified in C12Q1/6883 or G01N33/50.

II. Claims 52-62, drawn to kits comprising agents that bind to one or more biomarkers selected from the biomarkers recited in claim 52, agents that bind to an invariant control marker, a container to house the agents and instructions for using the agents, classified in C12Q 2600/158 and C07K16/18.


3. The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the reagents in the kits of invention II can be used in a materially different process, such as general methods for detecting gene expression. 
4.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

Further Election Applicable to Inventions I and II
5.       Regarding Inventions I and II, this application contains claims directed to the following patentably distinct species of the claimed invention:
A. the species of the biomarkers listed in claim 39 (invention I) and claim 52 (invention II):
Neutrophil defensin 1 precursor, Defensin alpha 1, LOC653600, defensin alpha 1B, Src homology 2 domain containing transforming protein 3, myeloperoxidase, lipocalin 2, cathepsin G, bactericidal/permeability-increasing protein, lactotransferrin (LTF), solute carrier family 22 member 2, methyltransferase like 7B, resistin, zinc finger protein 90, family with sequence similarity 46 member C, solute carrier family 7 member 5, aminolevulinate delta-synthase 2, 5'-nucleotidase domain containing 2, LOC646021, G antigen 12F, LOC100133075, hypothetical protein FLJ23865, RST17329 Athersys RAGE Library cDNA, hypothetical protein LOC339047 transcript variant 74 , CD40 molecule TNF receptor superfamily member 5 transcript variant 2, splicing factor 1 transcript variant 4, synaptophysin-like 1 transcript variant 1, selenoprotein P plasma 1 transcript variant 1, cDNA DKFZp779F0411, LOC643037, SH3-domain GRB2-like (endophilin) interacting protein 1, microRNA 940, PR domain containing 12, IMAGE clone 15667343, LOC100128771, LOC732387, region containing hypothetical protein LOC283970 transcript variant 2 LOC643943, hypothetical protein LOC 100129705, LOC728522, regulator of G-protein signaling 20 transcript variant 1, kelch domain containing 1, LOC100134669, tripartite motif-containing 34 transcript variant 2, ribosomal 2 protein L10-like, LOC100129929, LOC402377, LOC642073, zinc finger protein 461, creatine kinase mitochondrial 1B, yy43f04.s1 Soares melanocyte 2NbDHM cDNA clone, KIAA1045, ZNF788, primary neuroblastoma clone:Nblal0527, processing of precursor 5 ribonuclease P/MRP subunit transcript variant 2, myelin transcription factor 1-like, neuroblastoma breakpoint family member 7, phospholipase C-like 1, LOC391761, LOC646498, solute carrier family 7 member 6 transcript variant 2, LOC100134648, neuroblastoma breakpoint family member 1 transcript variant 16, absent in melanoma 1-like, EPS8-like 2, angiopoietin-like 6, LOC645743, V-set and transmembrane domain containing 2A, chemokine binding protein 2, LOC647121, family with sequence similarity 19 (chemokine (C-C motif)-like) member A2, gamma-glutamyltransferase light chain 1 transcript variant A, LOC439949, LOC653157, neurotrophin 3, LOC649686, zinc finger protein 830 (ZNF830), glycerol kinase 5, leucine-rich repeat-containing G protein receptor 6 transcript variant 3, small nucleolar 

B. The species of the invariant control markers listed in claim 51 (invention I) and claim 62 (invention II):
Spi-B transcription factor, protein phosphatase 1 regulatory subunit 21 (PPP1R21, KLRAQ1), mitogen-activated protein kinase kinase kinase 7 (MAP3K7, TAK1), olfactory receptor family 51 subfamily member 1 (OR51M1), BCL2 antagonist/killer (BAK1), adenosine deaminase, RNA-specific (ADAR1), and actin-beta (ACTB), and combinations thereof.

The species are independent or distinct because the methods require detecting different genes having different nucleotide sequences and different expression patterns, as well as proteins having different amino acid sequences, different expression patterns and different biological activities and effects. A reference teaching a method that diagnosis a lower respiratory infection by detecting expression of, for example, neutrophil defensin 1 precursor would not render obvious a method that diagnosis a lower respiratory infection by detecting expression of LOC653600 and vice versa.  Similarly, the kits of invention II require reagents that have different chemical structures in order to detect the nucleic acid and protein levels expressed by the recited genes, which each have a different nucleotide sequence and encode for proteins having different amino acids sequences and different biological activities and effects. In 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, no claims are generic.
For example, Applicant may elect the IL8R gene OR Applicant may elect the ALPL gene, OR Applicant may elect the combination of the IL8R and ALPL gene. If Applicant elects the IL8R gene, for instance, than the subject matter of the IL8R gene in combination with other specific biomarkers (e.g., claim 50) will be withdrawn from consideration as being directed to a non-elected invention.
Further Election Applicable to Inventions I and II
6.       Regarding Inventions I and II, this application contains claims directed to the following patentably distinct species of the claimed invention:
For invention I:
	a) methods that detect nucleic acid levels;
	b) methods that detect protein levels.
For invention II:
a) reagents that detect nucleic acid levels;
b) reagents that detect protein levels.
The species are independent or distinct because, with respect to invention I, methods that detect nucleic acids are distinct from methods that detect proteins in that nucleic acids are detected using reagents such as nucleic acid primers or probes and 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, no claims are considered to be generic since the specification discloses only detecting nucleic acid levels or protein levels as indicative of biomarker expression levels. With respect to invention I, claims 47-48 are limited to species a). With respect to invention II, claims 53-55 are limited to species a).
7. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

8. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
9.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

10.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634